CHILTON, J.
The county court of Mobile, as appears by the record, after the passage of the late law increasing the amount to be paid by retailers of spiritous liquors, in order to obtain a license to retail, at the same term in which license had been granted under the previous statute, upon due notice, revoked the license, and ordered a license to issue under the statute then in force. To review this order tfie case is brought to this court.
*517This is not such a proceeding as can be reviewed on error. Indeed no writ of error appears to have been sued out. We know of no rule of practice which would authorize us to take jurisdiction of the case in the manner in which it is presented. In a proper case, if the county court should refuse a compliance with the law, in the matter of granting license, we might control it by mandamus, but the law furnishes no warrant for reversing such proceedings on error.
Let the cause be dismissed.